 Case: 1:20-cv-06713 Document #: 41 Filed: 12/19/20 Page 1 of 2 PageID #:3650

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

KTM AG
                                                           Plaintiff,
v.                                                                      Case No.:
                                                                        1:20−cv−06713
                                                                        Honorable Martha
                                                                        M. Pacold
The Individuals, Corporations, Limited Liability
Companies, Partnerships, and Unincorporated
Associations Identified on Schedule A Hereto, et al.
                                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Saturday, December 19, 2020:


         MINUTE entry before the Honorable Martha M. Pacold:The court has received the
letter from defendants mcmotoparts (defendant 130) and mfactory (defendant 132) [36],
stating that they oppose plaintiff's motion for a preliminary injunction [25]. The letter was
entered on the docket on 12/18/2020 and came to the court's attention after the court
entered the preliminary injunction order [38]. However, the letter is dated 12/17/2020 and
states that it was submitted by the 12/17/2020 deadline for objections set in the court's
earlier order [29]. Thus, the court vacates the preliminary injunction [38] in part, only as
to defendants mcmotoparts and mfactory, and not as to any other defendant, in order to
allow mcmotoparts and mfactory an opportunity to retain counsel and file a brief in
opposition to the preliminary injunction. As business entities, mcmotoparts and mfactory
may not represent themselves. See, e.g., Scandia Down Corp. v. Euroquilt, Inc., 772 F.2d
1423, 1427 (7th Cir. 1985). Accordingly, mcmotoparts and mfactory must retain counsel
if they wish to participate in this action and file a brief in opposition to the motion for
preliminary injunction. Mcmotoparts and mfactory have until 1/4/2021 for counsel to file
an appearance on the docket and a brief in opposition to the motion for preliminary
injunction. Plaintiff has until 1/11/2021 to file a reply. The parties should immediately
meet and confer and promptly inform the court by filing a brief joint status report if they
seek any changes to the briefing schedule or seek a telephone hearing. (rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
 Case: 1:20-cv-06713 Document #: 41 Filed: 12/19/20 Page 2 of 2 PageID #:3651


For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
